Case: 20-10070     Document: 00515711103         Page: 1     Date Filed: 01/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 19, 2021
                                  No. 20-10070
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Daniel Chica-Gutierrez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-210-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Daniel Chica-Gutierrez appeals his 125-month sentence for illegal
   presence in the United States following removal. First, he contends that the
   district court miscalculated the guidelines range of 100 to 125 months by
   applying an eight-level enhancement under U.S.S.G. §2L1.2(b)(3)(B) to his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10070       Document: 00515711103          Page: 2     Date Filed: 01/19/2021




                                     No. 20-10070


   Texas bail jumping conviction. The enhancement applies “[i]f, after the
   defendant was ordered deported or ordered removed from the United States
   for the first time,” he “engaged in criminal conduct that, at any time,
   resulted in . . . a conviction for a felony offense (other than an illegal reentry
   offense) for which the sentence imposed was two years or more.”
   § 2L1.2(b)(3)(B).    We review the issue for plain error because Chica-
   Gutierrez did not alert the district court to any purported error under
   § 2L1.2(b)(3)(B). See United States v. Ellis, 720 F.3d 220, 224-25 (5th Cir.
   2013).
            According to Chica-Gutierrez, he did not engage in any conduct after
   his first order of removal in June 2011 that resulted in his 2013 conviction for
   bail jumping. He asserts that, because he had been deported to Mexico, he
   did not take any criminal action when he failed to appear in Texas court on a
   felony charge in December 2011. He asserts that he was, instead, refraining
   from the criminal act of illegally returning to the United States for his court
   date.
            Under the Texas bail jumping statute, a releasee commits the offense
   if he “fails to appear in accordance with the terms of his release,” but he has
   a defense if he “had a reasonable excuse for his failure to appear.” Tex.
   Penal Code § 38.10(a), (c). Although Chica-Gutierrez does not frame his
   position as an attack on the validity of the bail jumping conviction, “to accept
   [his] argument would imply that the state court’s finding of guilt was
   improper and thus that the conviction was invalid. [His] challenge is
   therefore properly characterized as a collateral attack on the prior
   conviction.” United States v. Longstreet, 603 F.3d 273, 276 (5th Cir. 2010).
   The district court may not entertain such an attack when applying the
   Guidelines at sentencing. See id. at 276-77; see also Custis v. United States, 511
   U.S. 485, 487, 497 (1994) (Armed Career Criminal Act case). We thus




                                           2
Case: 20-10070      Document: 00515711103          Page: 3    Date Filed: 01/19/2021




                                    No. 20-10070


   conclude that there was no error, plain or otherwise, in the application of the
   § 2L1.2(b)(3)(B) enhancement.
          Next, Chica-Gutierrez asserts that his sentence was substantively
   unreasonable because it was far longer than any of his previous sentences and
   it overemphasized the bail jumping conviction. Because he preserved this
   claim, we review for abuse of discretion. See Gall v. United States, 552 U.S.
   38, 51 (2007).
          The district court considered Chica-Gutierrez’s arguments before it
   concluded that the sentence was necessary to address the 18 U.S.C. § 3553(a)
   factors because of his criminal record, especially a violent robbery conviction.
   That reasoning implicated such proper factors as his history, the need for
   deterrence, and the need to promote respect for the law and protect the
   public. See § 3553(a). Chica-Gutierrez’s arguments for a lower sentence
   amount to a disagreement with the district court’s balancing of the
   sentencing factors and do not show that the court abused its discretion in
   imposing a within-guidelines sentence. See Gall, 552 U.S. at 51-52; United
   States v. Maes, 961 F.3d 366, 379 (5th Cir. 2020).
          The judgment of the district court is AFFIRMED.




                                          3